Case 3:17-cr-00276-RDM Document 84 Filed 07/22/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, :
: Crim. No. 3:17-CR-276
V. : (JUDGE MARIANI)
SHAWN HILL,
Defendant.

ORDER

 

f

AND NOW, THIS LZ My OF JULY 2020, upon consideration of Defendant's
Motion to Lift Warrant (Doc. 76) and all relevant documents, IT IS HEREBY ORDERED
THAT Defendant’s motion is DENIED for the reasons set out in the simultaneously filed

Memorandum Opinion. a

  

—! XW MA
Robert D. Mariani
United States District Judge
